ORDER ACCEPTING RESIGNATION
Comes now the Respondent, David H. Feagler, and requests leave to resign from the Bar of this Court.
And this Court, being duly advised, now finds that the Respondent has tendered his affidavit and that said affidavit meets the necessary elements set forth in Admission and Discipline Rule 23, Section 17. Accordingly, this Court accepts Respondent's resignation which is to be effective immediately. We find further that, in light of such resignation, this matter has become moot and should be dismissed as such.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that David H. Feagler is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is also ORDERED that the Respondent must comply with the provisions of Admission and Discipline Rule 28, Section 4, in order to become eligible for reinstatement in the future.
IT IS FURTHER ORDERED that in light of the resignation of Respondent, the disciplinary action filed against respondent under this cause is now dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.